Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Claims 1-5 are pending. 

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	The claims address three sites in the structure of histone lysine demethylase: an alpha-ketoglutarate (AKG) site, a methylated lysine site, and a NIQ site.  It is not clear what constitutes a “site” - the specification, although providing particular examples, does not provide a standard for ascertaining the requisite composition or structure of a site, 
B. 	Further, specification, in the particular embodiments describes the sites addressed above by referring to residues of one of three sequences of histone lysine demethylases.  However, addressing the sites by related residues, specification addresses different terms: alpha-ketoglutarate site is addressed as “surrounded by” residues (e.g.,  alpha-ketoglutarate site is surrounded by Y133, F186, H189, E191, 5197, N199, K207, W209, T271, H277, and 5289 of the SEQ ID NO: 11, paragraph [26]), while methylated lysine site is addressed as “enclosed by” (e.g., methylated lysine site is enclosed E170, G171, V172, Y176, Y178, E191, S197, S289, T290 and N291 of the SEQ ID NO: 11, paragraph [26]), and NIQ site is  addressed as “defined to comprise” amino acid residues (e.g., NIQ site is defined to comprise amino acid residues N87, 172, and Q89 of the SEQ ID NO: 11, paragraph [26]).  The same is described in paragraphs [27], [28] for SEQ ID Nos 12 and 13.  The use of, and difference between, the terms “surrounded by”, “enclosed by”, and “defined to comprise” is unclear, and thus it is not clear how the sites are being defined.

C. 	The meaning of the term “NIQ” in the claims is not clear. The term is not defined in the specification.  
 



 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):




A.	Claims 1,5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for pockets of pocket of the histone lysine demethylase as defined by particular residue (as in claims 2-4) does not reasonably provide enablement for generically addressed “pocket” of the histone lysine demethylase that comprises three sites: an alpha-ketoglutarate (AKG), a methylated lysine, and a NIQ. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The skilled practitioner would first turn to the instant specification for guidance in practicing the full scope of the claimed method, however the specification only provides guidance to specific structures of the “pocket” – such as “pocket of histone lysine demethylase is formed by amino acid residues including Gln85, Tyr133, Asp136, Tyrl76, Tyrl78, Phe186, Hisl89, Glul91, Asn199, Lys207, His241, Lys242, His277 and Asn291, wherein the amino acid position refers to the full length histone lysine demethylase shown in SEQ ID NO: 11 “, as in claim 2. As such the practitioner would turn to the prior art for such guidance, however the prior art  does not provide guidance on structure of a “pocket” of histone lysine demethylase that comprises three sites addressed as an alpha-ketoglutarate (AKG), a methylated lysine, and a NIQ sites.  Finally, said practitioner would turn to trial and error experimentation to discover a pocket in  histone lysine demethylase 

In view of the above, it is the Examiners position that with the insufficient guidance and working examples and in view of unpredictability and the state of art one skilled in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

B.	Claims 1-5 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for generating a three-dimensional structure of a pocket of the histone lysine demethylase that comprises an alpha-ketoglutarate site, wherein the alpha-ketoglutarate site is surrounded by Y133, F186, H189, E191, 5197, N199, K207, W209, T271, H277, and 5289 of the SEQ ID NO: 11, see paragraph [26]),  does not reasonably provide enablement for generating a three-dimensional structure of a pocket of the histone lysine demethylase that comprises a site generically addressed as “an alpha-ketoglutarate site”. The specification only provides guidance to specific structures, such as “surrounded by Y133, F186, H189, E191, 5197, N199, K207, W209, T271, H277, and 5289 of the SEQ ID NO: 11”, or “surrounded by Y132, F185, H188, E190, 5196, N198, K206, W208, T270, H276, and 5288 of the SEQ ID NO: 12.”, or “ surrounded by Y134, F187, H190, E192, 5198, N200, K208, W210, T272, H278, and 5290 of the SEQ ID NO: 13”.  See paragraphs [26-28].  
The same applies to generating a three-dimensional structure of a pocket of the histone lysine demethylase that comprises a site addressed as a methylated lysine site, and a site addressed as a NIQ site.




Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb






 does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.